Citation Nr: 1749570	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for coronary artery disease (previously rated as a two-vessel coronary artery disease with normal LV systolic function) associated with type II diabetes mellitus with early diabetic nephropathy and mild erectile dysfunction (CAD) prior to June 15, 2016.  

2.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease (previously rated as a two-vessel coronary artery disease with normal LV systolic function) associated with type II diabetes mellitus with early diabetic nephropathy and mild erectile dysfunction (CAD) after June 15, 2016.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1983 and from April 1983 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over this appeal is now before the RO in Phoenix, Arizona. 

In the September 2016 rating decision, an increased evaluation of 60 percent for CAD was granted effective June 15, 2016.  In the Veteran's appellate brief submitted in August 2017, the Veteran contends that he was entitled to a higher rating as of January 27, 2010, rather than June 15, 2016.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, such issue has been characterized as shown on the first page of this decision.


FINDINGS OF FACT

1. Prior to June 15, 2016, the Veteran's CAD manifested in a workload greater than 7 METS but not greater than 10 METS which resulted in fatigue, dizziness, angina, and dyspnea.  

2. After June 15, 2016, the Veteran's CAD manifested in a workload greater than 3 METS but not greater than 5 METS which resulted in dyspnea and fatigue.  

CONCLUSIONS OF LAW

1.  Prior to June 15, 2016, the criteria for an evaluation in excess of 10 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7; 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

2.  After June 15, 2016, the criteria for an evaluation in excess of 60 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, the Veteran's service connection claim for CAD was granted in May 2005 with an initial evaluation of 10 percent assigned effective January 13, 2005.  The Veteran filed an increased rating claim for his CAD on January 23, 2010.  In the September 2016 rating decision, an increased evaluation of 60 percent for CAD was granted effective June 15, 2016.  

Prior to June 15, 2016

The Veteran contends that he is entitled to an evaluation in excess of 10 percent prior to June 15, 2016.  However, for the reasons stated below, the Board disagrees.  

The RO properly concluded that the Veteran's CAD should be rated at 10 percent prior to June 15, 2016.  CAD resulting in a workload greater than 7 METS but not greater than 10 METS results in dyspnea, fatigue, angina, dizziness, syncope or continuous medication required is rated as 10 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  The Veteran reported symptoms of dizziness and fatigue.  See June 2005 medical records from Jackson VA Medical Center (VAMC).  In a June 2006 C & P for diabetes mellitus, the examiner noted that the Veteran had "METS greater than 7 but not greater than 10 based on echo ejection fraction of 60 percent."  The Veteran presented with dyspnea in June 2007.  See June 2007 VA medical records from Jeff Anderson Regional Medical Center.  An April 2010 echocardiogram showed that the Veteran had a normal left and right atrial size, normal aortic annulus, and normal aortic valve anatomy.  In addition there was no aortic regurgitation or pericardial effusion seen.  Id.  Thus, the Board finds that the Veteran's claim for an increased rating in excess of 10 percent is denied. 

The evidence clearly shows that a higher rating of 30 percent is not supported by the evidence.  CAD resulting in a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray is rated as 30 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  The treatment records do not document any instances of a workload between three to five METs resulting in dyspnea, dizziness, or syncope.  The Veteran has occasionally complained of shortness of breath, fatigue, and chest pain, but these complaints are contemplated by the currently assigned 10 percent evaluation.  Based on the evidence before the Board, a rating of 30 percent is not warranted.  

The Board has also considered the Veteran's lay statements that his symptoms and manifestations of CAD warrant an increased rating prior to June 15, 2016.  The Veteran is competent to report the symptoms he experiences, such as chest pain, fatigue, and shortness of breath, but the Board finds that he is not competent to state these symptoms are consistent with lower METs workloads, especially in light of his other diagnosed disabilities including diabetes mellitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.7, 4.21 (2016).



After June 15, 2016

The Veteran contends that he is entitled an evaluation in excess of 60 percent after June 15, 2016.  The Board finds that the Veteran's increased rating claim for CAD is without merit for the reasons stated below. 

The evidence demonstrates that a rating of 60 percent is the appropriate rating for the Veteran's CAD after June 15, 2016.  CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  The Veteran's most recent examination was conducted in June 2016.  It indicated that the Veteran experienced greater than 3 METs but no greater than 5 METs resulting in dyspnea and fatigue.   

A rating of 100 percent for the Veteran's CAD is not supported by the evidence of record.  CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  Although the Veteran had mildly decreased overall left ventricular function, he had ejection fraction calculated at 46 percent, not 30 percent.  Id.  There was no evidence of congestive heart failure or a workload of 3 METs or less.  Id.  The Veteran did not have a heart valve condition or pericardial adhesions.  Id.  Thus, the Board concludes that the Veteran's increased rating claim for CAD is without merit based on the evidence of record.  

As noted above, the Board has also considered the Veteran's lay statements that his symptoms and manifestations of CAD warrant an increased rating after June 15, 2016.  However, the Veteran is not competent to provide expertise on the whether these symptoms are consistent with lower METs workloads.  Jandreau, 492 F.3d 1372.  

The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for a rating in excess of 60 percent for CAD after June 15, 2016 is denied.  


ORDER

Entitlement to an evaluation in excess of 10 percent for coronary artery disease (previously rated as two-vessel coronary artery disease with normal LV systolic function) associated with type II diabetes mellitus with early diabetic nephropathy and mild erectile dysfunction prior to June 15, 2016, is denied.  

2.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease (previously rated as two-vessel coronary artery disease with normal LV systolic function) associated with type II diabetes mellitus with early diabetic nephropathy and mild erectile dysfunction after June 15, 2016, is denied.  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


